In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00413-CV


                            IN RE DAVID FRANKLIN WEST

                                    Original Proceeding

                                  November 17, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Relator David Franklin West, appearing pro se, filed an original proceeding in this

court on October 5, 2015. We were unable to discern the relief sought by relator, and

sought clarification. In response, relator filed additional documents indicating that he

was arrested in Dallam County for possession of marijuana and now is confined in the

Randall County Jail awaiting trial. Because relator requests his immediate release, we

construe his documents as presenting an application for a pretrial writ of habeas corpus.

We will dismiss the proceeding for want of jurisdiction.


       An intermediate court of appeals does not have original habeas corpus

jurisdiction in criminal matters. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2004)
(original habeas corpus jurisdiction of intermediate courts of appeals limited to civil

matters); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref'd)

(citing Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.)).

Instead, habeas jurisdiction in criminal proceedings rests with the Court of Criminal

Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC. ANN. art.

11.05 (West 2015); Watson, 96 S.W.3d at 500.


      Because relator seeks relief we have no jurisdiction to grant, his application for

writ of habeas corpus is dismissed.


                                               James T. Campbell
                                                   Justice




                                           2